Lumpkin, P. J.
The only question for decision by this court being whether or not the testimony of an accomplice was sufficiently corroborated to warrant the conviction of the plaintiffs in error, and there being evidence other than that testimony oonnecting one of them with the perpetration of the offense *20and leading to the inference of his guilt, it does not appear that there was any abuse of discretion in denying him a new trial.
Argued. October 18,
Decided October 26, 1900.
Indictment for burglary. Before Judge Gober. Forsyth superior court. September 12, 1900.
H. L. Patterson and J. P. Brooke, for plaintiffs in error.
Thomas Hutcherson, solicitor-general, and C. H. Griffin, contra.
The evidence relied on by the State as corroborative of the testimony of the accomplice was not, so far as it related to the other plaintiff in error, sufficient to do more than raise against him a suspicion of guilt. His conviction was therefore unwarranted, and the court erred in not setting the same aside.
Judgment as to one of the plaintiffs in error affirmed, and as to the other reversed.

All the Justices concurring.